Order issued February 13, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00375-CV
                             ———————————
   RWS TRANSPORT, L.P. D/B/A REPUBLIC WASTE SERVICES AND
              BOBBY R. MATTHEWS, Appellants
                                          V.
                            KARLA KEITH, Appellee



                     On Appeal from the 23rd District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 50809


                            MEMORANDUM ORDER

      The parties have filed a joint motion, representing that the parties have

reached a settlement agreement and requesting that the Court abate this appeal and

permit proceedings in the trial court, as necessary, to effectuate their agreement.
      Accordingly, we grant the motion, abate the appeal, and remand the cause to

permit proceedings in the trial court to effectuate the parties’ agreement. See TEX.

R. APP. P. 42.1(a)(2)(C). The appeal shall be abated until such time as either party

file a motion to reinstate and dismiss the appeal, no later than 60 days from the

date of this order. If the agreement is not finalized by that date, appellants shall

files a report advising the Court on the status of the proceedings in the district court

and requesting an extension of the abatement. The Court will dismiss the appeal,

without further notice, if no motion to reinstate and dismiss the appeal or no status

report is filed within 60 days of this order. See TEX. R. APP. P. 42.3(c).

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                           2